Citation Nr: 1109017	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, including combat service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

The RO granted service connection for PTSD and assigned an initial disability rating of 30 percent in a June 2006 rating decision.  The Veteran subsequently indicated that he was having difficulty working due to his PTSD.  See July 2006 notice of disagreement.  The RO inferred a claim for a TDIU based on this statement, which was denied in a December 2007 rating decision.  The Veteran appealed from each of these decisions.  Although a Statement of the Case was not issued as to a TDIU, the Board also has jurisdiction over this issue.  In this regard, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, the most recent VA examination is over four years old, and the most recent treatment records in the claims file are over two years old.  Furthermore, the Veteran and his wife have asserted that his symptoms increased after the VA examination in June 2006.  See October 2006 statement from wife; July 2009 substantive appeal.  Under these circumstances, the Board finds that a remand is necessary to obtain all treatment records dated from February 2009 forward, and afford the Veteran a new VA examination to determine the current severity of his PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  

With respect to the TDIU aspect of the claim, as noted above, this is considered part and parcel of the claim for an increased rating for PTSD.  See Rice, 22 Vet. App. at 453-54.  Upon remand, the Veteran should be notified of the evidence and information necessary to establish a TDIU.  Further, the VA examiner should determine the Veteran's current employment status, and record all functional effects of his PTSD, to include whether it renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice regarding the TDIU aspect of his claim.	

2.  Obtain any VA treatment records, to include mental health records, dated from February 2009 forward.  If the Veteran identifies any non-VA treatment for PTSD during the course of the appeal, those records should also be requested, after obtaining any necessary releases.  All records received must be associated with the claims file, and any negative responses should be documented.  If any records cannot be obtained after making reasonable efforts, the Veteran should be notified and allowed an opportunity to provide them.

3.  After completing the above-described development, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file and a copy of this remand should be made available to for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to record and measure the severity of all manifestations of the Veteran's PTSD, to include a Global Assessment of Functioning (GAF) score.  Further, the examiner should record the Veteran's employment status throughout the appeal.  The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD, taking into consideration his level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  Any opinions offered should be based on all lay and medical evidence of record, and a complete rationale should be provided.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for an initial rating in excess of 30 percent for PTSD, to include entitlement to a TDIU, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

